United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, CONNECTICUT P &
DC, Wallingford, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1004
Issued: November 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 5, 2012 appellant filed a timely appeal from a February 7, 2012 schedule award
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the schedule award.
ISSUE
The issue is whether appellant met her burden of proof to establish more than 10 percent
impairment of the left leg for which she received schedule awards.
On appeal, she asserts that the opinion of the attending physician establishes greater
impairment.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On April 22, 2005 appellant, then a 35-year-old mail processor, injured her left knee
when picking up a mail tray off the floor. She stopped work that day. OWCP accepted that she
sustained a medial meniscus tear of the left knee. Appellant returned to modified duty on July 2,
2005 and to regular duty on August 9, 2005. OWCP accepted several recurrences of disability.
Appellant stopped work on August 13, 2007 when Dr. Philip Luchini, an attending Boardcertified orthopedic surgeon, performed arthroscopic shaving of the left patella. She was placed
on the periodic compensation rolls and returned to modified duty on November 12, 2007. On
November 5, 2008 appellant was granted a schedule award for a three percent impairment of the
left leg.
On February 5, 2010 OWCP accepted that appellant sustained a recurrence of disability
on November 17, 2009 when her job was withdrawn under the National Reassessment Process.
Appellant underwent a second arthroscopic surgery on November 8, 2010. Her claim was
accepted for chondromalacia patella, left, and traumatic patellofemoral arthritis of the left knee.
On April 25, 2011 Dr. Luchini performed patellofemoral joint replacement surgery. Appellant
had a left knee manipulation procedure on June 6, 2011. She returned to full-time modified duty
on December 5, 2011.2
Appellant filed a schedule award claim on December 5, 2011. In a November 22, 2011
report, Dr. Luchini stated that appellant’s symptoms had plateaued and she had reached
maximum medical improvement. Dr. Luchini reported that she had anterior knee pain and
difficulty kneeling and stair-climbing and that examination showed complete extension to the
knee in flexion to 120 degrees with no swelling or ligament instability. He advised that, in
accordance with the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (A.M.A., Guides),3 under Table 16-3, Knee Regional Grid, appellant
had a class 2 impairment of 20 percent. In a December 7, 2011 report, Dr. Luchini noted
appellant’s complaint of anterior knee pain and swelling after extended periods of walking,
which he indicated was due to overuse. He found no evidence of loosening or infection in the
left knee.
In a December 16, 2011 report, Dr. Christopher R. Brigham, Board-certified in family
and occupational medicine and an OWCP medical adviser, reviewed the medical records. He
advised that maximum medical improvement was reached on November 22, 2011. Dr. Brigham
agreed that Table 16-3 should be used to rate appellant’s left knee impairment and noted that
Dr. Luchini did not provide a specific diagnosis or rationale as to how he rated impairment or
discuss which, if any, grade modifiers were used. Dr. Brigham advised that, because a diagnosis
of patellofemoral joint replacement was not provided in the A.M.A., Guides, an analogous rating
2

By decision dated December 14, 2010, OWCP reduced appellant’s compensation to zero, effective
December 19, 2010, on the grounds that she failed, without good cause, to cooperate with vocational rehabilitation
efforts. On April 26, 2011 an OWCP hearing representative affirmed the December 14, 2010 decision. Appellant
filed an appeal with the Board and in a March 13, 2012 decision, the Board reversed the April 26, 2011 decision.
Docket No. 11-1665.
3

A.M.A., Guides (6th ed. 2008).

2

would be made. Under Table 16-3, for a diagnosis of knee arthritis when there was no cartilage
interval, the default rating was 50 percent and, for patellofemoral arthritis, the default rating was
20 percent. The medical adviser divided the 20 percent default rating for patellofemoral arthritis
by the 50 percent default rating for knee arthritis, which yielded 40 percent. He stated that it
would then be reasonable to conclude that a default rating for patellofemoral joint replacement
would be 40 percent of that assigned for total knee replacement. Dr. Brigham stated that based
on a good result, dividing the default rating of 25 percent by 40 percent (the percentage
determined reasonable for a partial knee replacement of the patellofemoral joint only) resulted in
a 10 percent impairment of the left lower extremity, which he rated as class 1. He found a
modifier of 1 for functional history because appellant had difficulty kneeling and stair climbing;
a modifier of 0 for physical examination because she had no abnormal findings; and a modifier
of 2 for clinical studies because she had a prosthetic patellofemoral joint. After applying the Net
Adjustment Formula, Dr. Brigham concluded that appellant had a 10 percent left lower extremity
impairment due to the patellofemoral joint replacement.
By decision dated February 7, 2012, OWCP found that appellant had a 10 percent
impairment of the left lower extremity. It granted a schedule award for an additional seven
percent impairment of the left lower extremity, less than the three percent previously awarded; a
total of 20.16 weeks, to run from December 5, 2011 to April 24, 2012.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing federal regulations,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.6 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides was used to calculate schedule awards.7
For decisions issued after May 1, 2009, the sixth edition is used.8
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).9 Under the sixth edition, for lower extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on Functional History (GMFH), Physical Examination (GMPE) and
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

8

FECA Bulletin No. 09-03 (issued March 15, 2009).

9

A.M.A., Guides, supra note 3 at 3, section 1.3, “The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.”

3

Clinical Studies (GMCS).10 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) +
(GMCS - CDX).11 Under Chapter 2.3, evaluators are directed to provide reasons for their
impairment rating choices, including choices of diagnoses from regional grids and calculations
of modifier scores.12
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.13
ANALYSIS
The Board finds that appellant did not establish that she has greater than 10 percent left
leg impairment. The sixth edition classifies the lower extremity impairment by diagnosis, which
is then adjusted by grade modifiers.14 Section 16.2a includes instructions for performing an
impairment analysis using the regional grids. This includes identifying a diagnosis and applying
the grade modifiers.15
In a November 22, 2011 report, Dr. Luchini concluded that, under Table 16-3, appellant
had a 20 percent left lower extremity impairment. As noted by the medical adviser, Dr. Luchini
did not list a specific diagnosis or explain whether he had applied the grade modifiers. He did
not provide adequate explanation for his impairment rating. Dr. Luchini’s December 7, 2011
report did not include an impairment analysis. His opinion is therefore of diminished probative
value with regard to the degree of appellant’s left lower extremity impairment.
Section 16.2c of the A.M.A., Guides provides that, if a specific diagnosis is not listed in
the diagnosis-based impairment grid of Table 16-3, the examiner should identify a similar
condition to be used as a guide for calculating impairment and should describe rationale for the
conclusion.16 In a December 16, 2011 report, Dr. Brigham, the medical adviser, explained that
Table 16-3 did not include a diagnosis for patellofemoral joint replacement. He compared and
extrapolated the ratings found at Table 16-3 for knee arthritis and patellofemoral joint (or partial
knee) arthritis, concluding that appellant’s partial knee replacement constituted 40 percent of a
total knee replacement. The medical adviser then divided the default value for a good result in a
total knee replacement (25 percent), by the 40 percent for appellant’s partial knee replacement,
10

Id. at 494-531.

11

Id. at 521.

12

Id. at 23-28.

13

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
14

A.M.A., Guides, supra note 3 at 497-500.

15

Id. at 499-500.

16

Id. at 500.

4

which yielded a 10 percent impairment of the left lower extremity. He identified modifiers of
1 for functional history, zero for physical examination and 2 for clinical studies. Dr. Brigham
calculated an adjustment of zero, for a 10 percent left lower extremity impairment due to
patellofemoral joint replacement.
The record does not contain an additional medical report that rates appellant’s left lower
extremity in accordance with the sixth edition of the A.M.A., Guides.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has a 10 percent left lower extremity impairment for
which she received schedule awards.
ORDER
IT IS HEREBY ORDERED THAT the February 7, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 2, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

